With regards to the claims 1-16, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the waveguides of the orthomode transducers being located in the three-dimensional housing without intersecting each other, wherein the three-dimensional housing has a polygonal shape, a cylindrical shape or a spherical shape. With regards to the claim 18, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the waveguides of the orthomode transducers being located in the three-dimensional housing without intersecting each other, wherein the at least two orthomode transducers are assigned to separate frequency bands. With regards to the claim 19, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on  the waveguides of the orthomode transducers being located in the three-dimensional housing without intersecting each other, and wherein the respective first ports are located in different planes being parallel to a base area of the multi-band orthomode transducer device or wherein the first ports are perpendicularly orientated with respect to the second ports. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 January 28, 2021 
/K.E.G/            Examiner, Art Unit 2843   

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843